 Case 21-30347-KLP            Doc 10 Filed 02/05/21 Entered 02/06/21 00:13:59                         Desc Imaged
                                   Certificate of Notice Page 1 of 3
                                       United States Bankruptcy Court
                                             Eastern District of Virginia
                                                 Richmond Division
                                                701 East Broad Street
                                                Richmond, VA 23219


                                                             Case Number 21−30347−KLP

                                                             Chapter 7

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   David Wayne Schneider
   221 Harwick Drive
   North Chesterfield, VA 23236
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−2942
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA


                                                   Order to Debtor


An order for relief having been entered herein pursuant to Title 11 U.S.C. Chapter 7 upon a petition filed by you in
the United States Bankruptcy Court; it is ORDERED that,
You shall safely care for, protect and preserve all of your property.
You shall not sell, refinance, transfer, remove, destroy, mutilate or conceal any of your property, and you shall make
all or any part thereof available to the trustee, when requested to do so.
You shall not turn over any of your property to any creditor or party in interest without the bankruptcy Trustee's
knowledge and consent, unless so ordered by the United States Bankruptcy Court.
You shall preserve all recorded information, including books, documents, records and papers, from which your
financial condition or business transactions might be ascertained and make the same available to the United States
Bankruptcy Court and/ or the Trustee when requested to do so.
You shall cooperate with the Trustee as is necessary to enable the Trustee to perform the Trustee's duties as required
by law.
You shall make available and turn over to the Trustee any property that you acquire or become entitled to acquire
within 180 days after the date of the filing of your bankruptcy petition, if such property or your rights to acquire such
property is by bequest, devise or inheritance; or by the terms or provisions of a property settlement agreement with
your spouse or by any divorce decree; or as a beneficiary of a life insurance policy or of a death benefit plan.
At least 7 days before the first scheduled meeting of creditors, you shall provide to the trustee: (A) a copy of your
federal tax return, including any attachments, for the most recent tax year ending immediately before your petition
filing date and for which a return was filed, a transcript of such tax return, or a written statement that the
documentation does not exist; and (B) all payment advices or other evidence of payment received within 60 days
before the petition filing date from your employer. Not later than the meeting of creditors, you also shall provide to
the trustee: statements for each of your depository and investments accounts, including checking, savings, money
market, mutual funds, and brokerage accounts, for the period that includes your petition filing date, or a written
statement that the documentation either does not exist or is not in your possession. The Court may dismiss your case
if such documentation is not provided.
You shall personally appear at a meeting of creditors on the date and time and at the place set by the U. S. Trustee as
set forth in a notice which you have or will soon receive. That meeting may be adjourned and subsequently
reconvened by the Trustee and, if so, you shall appear on the date and time scheduled.
At the Trustee's request, you shall make all reasonable efforts to provide the Trustee with your homestead deed, if
any, and any and all deeds to real property, as well as documentation evidencing the liens on all of your encumbered
 Case 21-30347-KLP           Doc 10 Filed 02/05/21 Entered 02/06/21 00:13:59                       Desc Imaged
                                  Certificate of Notice Page 2 of 3
assets and any other documentation requested by the Trustee. You shall promptly file any and all necessary
amendments, modifications or clarifications to any schedules or statements as requested by the Trustee.
Before your case is closed, you shall immediately advise the Court and the Trustee, in writing, of any change of your
address. You are advised that it is your responsibility to review any returned mail which needs a corrected address.
You shall obey all orders of the United States Bankruptcy Court and your responsibility for doing so does not cease
even after a discharge is granted. The discharge does not conclude your bankruptcy case. A discharge may be
revoked, for cause.
Dated: February 3, 2021                                    For the Court,


[ VAN006v2015.jsp]                                         William C. Redden, Clerk
                                                           United States Bankruptcy Court



                                            ATTENTION DEBTORS:

                 Receive your court notices and orders by mail through the DeBN program.
                               Same−day delivery. Convenient Access. Free.
    For more information and to download the request form, go to www.vaeb.uscourts.gov and Select Click
                            here in the ATTENTION DEBTORS DeBN banner.
       Case 21-30347-KLP                      Doc 10 Filed 02/05/21 Entered 02/06/21 00:13:59                                              Desc Imaged
                                                   Certificate of Notice Page 3 of 3
                                                                United States Bankruptcy Court
                                                                 Eastern District of Virginia
In re:                                                                                                                   Case No. 21-30347-KLP
David Wayne Schneider                                                                                                    Chapter 7
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 0422-7                                                    User: baumgartn                                                             Page 1 of 1
Date Rcvd: Feb 03, 2021                                                 Form ID: VAN006                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 05, 2021:
Recip ID                    Recipient Name and Address
db                        + David Wayne Schneider, 221 Harwick Drive, North Chesterfield, VA 23236-4015

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 05, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 3, 2021 at the address(es) listed
below:
Name                                Email Address
James E. Kane
                                    on behalf of Debtor David Wayne Schneider jkane@kaneandpapa.com
                                    info@kaneandpapa.com,cdiez@kaneandpapa.com,rbrowne@kaneandpapa.com,awilson@kaneandpapa.com

John P. Fitzgerald, III
                                    USTPRegion04.RH.ECF@usdoj.gov

Peter J. Barrett
                                    peter.barrett@kutakrock.com charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com


TOTAL: 3
